DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Considering the filed pre-appeal brief request on 02/03/2022, and further the conducted by the Office a pre-appeal conference on 03/10/2022, the previous FR. of 11/03/2021 has been withdrawn.  The Office has issued a new ground of rejection as set forth below.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is depending form a canceled claim 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent No. 10,118,723) in view of Crum (U.S. Pub. No. 2007/0175350).


	Clark does not disclose that the cardboard having at least one corrugated layer 5 between two flat layers, the method comprising - providing a corrugated layer attached to a first flat layer, attaching a second flat layer to the corrugated layer such that the corrugated layer is sandwiched between the first and the second flat layers nor having the steps of selecting a design to be 
	However, while Clark discloses the claimed prints to be on the box via (column 16, lines 40-47; “code or other form of indicia …printed into the custom container”), Crum suggests the steps of having at least one corrugated layer5 between two flat layers, providing a corrugated layer attached to a first flat layer, attaching a second flat layer to the corrugated layer such that the corrugated layer is sandwiched between the first and the second flat layers, see for example (Fig. 1; via layer 20 sandwiched between two layers 11& 12), along with having pre-prints to the blank prior to formation of a box with respect to the formed panels, while the pre-prints are graphic images, advertising, promotional information, marketing, colorful patterns, designs, conveying information, etc., see for example (Fig. 2; via the entire printed images and info. 52, 

    PNG
    media_image1.png
    581
    674
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention to have modified Clark’s method by having 
	Regarding claim 2: Crum discloses that the selecting a design includes receiving a digital image for being used in the design of the box (Fig. 2; via images and info. 52, 54, 56, 58);
Regarding claim20 3: Clark discloses that a design includes creating a customized graphic design in line with the obtained dimensions (column 16, lines 40-45; “Weight and dimension values…printed onto the custom container”);
 	Regarding claim 5: Clark discloses that a box layout comprises selecting one of a box having fixed dimensions, a box having one or two adjustable dimensions, and a box having fully customized dimensions, see for example (column 4, lines 49-58; “packing station 160…preformed box or mailed) or a custom container”);
Regarding claim 306: Clark discloses a step of producing packaging instructions for arranging the items to be packaged in the box to be formed (Fig. 7; via 706 “Determine Dimensions For Item”);

Regarding claim 58: Clark discloses step of producing a virtual digital image of a box having the selected design prior to printing the design, see for example (Figs. 4A & 4B);  
Regarding claim 9: Crum discloses the step of matching the selected design to the 10 dimensions of the box includes adapting the selected design to the obtained dimensions of the box, see for example (Figs 3 & 4; via the shown printed information in respect to the folded and formed final package).
Regarding claim 15: Crum discloses the steps of adapting the selected design to the dimensions of the box including respective dimensions and an arrangement of two or more panels of the box causes at least one of: the pattern, the photograph, the logo, the field for writing address information, the field for attaching postage, the printed address information of the recipient, the printed address information of the sender, the printed postage, or one or more spaces showing where sealing tape is to be attached of the adapted design to appear on or across different ones of the two or more panels of the box when the adapted design is printed on a blank for the box and the blank is subsequently folded into the box than the two or more panels of the box on which the at least one of: the pattern, the photograph, the logo, the field for writing address information, the field for attaching postage, the printed address information of the recipient, the printed address information of the sender, the printed postage, or the one or more spaces showing where sealing tape is to be attached of the selected design would otherwise appear without the selected design being adapted, see for example (Figs. 2 & 3; via the printed 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-9, & 15 have been considered but are moot because the arguments do not apply to the references as being modified in the current rejection.
  	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731